Exhibit 10.13

 SUMMARY OF OFFER LETTER BETWEEN THE COMPANY AND MICHAEL E. CROW 

The Company extended an offer letter to Michael E. Crow, our Senior Vice
President — Finance and Chief Accounting Officer, in April 2003, which was
subsequently amended in March 2004. Pursuant to the offer letter, Mr. Crow is an
at-will employee, is paid a base salary and is eligible to receive discretionary
bonuses as the Board of Directors may determine. Mr. Crow may also participate
in benefit plans generally available to our executive employees.

In the event that Mr. Crow’s employment is terminated by the Company for a
reason other than cause (as defined in the offer letter), Mr. Crow will be
entitled to his base salary for one year, to be paid in accordance with the
Company's standard payroll practices at the time. If Mr. Crow finds other
employment during that one-year severance period, however, the amount of
severance pay will be reduced by the amount of his new salary (and any deferred
compensation) earned from the new employment during the severance period. Mr.
Crow is also subject to confidentiality and non-competition covenants.


--------------------------------------------------------------------------------
